EXHIBIT 10.25

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”)is made as of the 4th day of
April, 2006, by and between Radnor Holdings Corporation (the “Company”), a
Delaware corporation, and Michael T. Kennedy (the “Buyer”).

Recitals:

The Company wishes to sell to the Buyer, and the Buyer wishes to purchase from
the Company, 50 shares of the Company’s Series B Convertible Preferred Stock, in
accordance with the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and intending to be legally bound
hereby, the parties agree as follows:

1. Purchase and Sale.

(a) Number of Shares. On the date hereof the Company is selling to the Buyer,
and the Buyer is purchasing from the Company, 50 shares of the Company’s Series
B Convertible Preferred Stock. The shares being purchased and sold pursuant to
this Agreement are hereinafter sometimes referred to individually as a “Share”
and collectively as the “Shares.”

(b) Purchase Price. The purchase price for the Shares being purchased hereunder
is $20,000 per Share, an aggregate of $1,000,000.

2. Representations and Warranties of the Company. The Company represents and
warrants to the Buyer as follows:

(a) Validity of Issuance. The Shares being sold by the Company hereunder have
been duly authorized, and, upon the issuance of such Shares to the Buyer in
accordance with the terms and provisions of this Agreement, the Shares will be
validly issued, fully paid and nonassessable.

(b) Organization. The Company (i) is a corporation duly organized and validly
existing and in good standing under the laws of the jurisdiction of its
incorporation, and (ii) has the corporate power and authority to own its
property and assets and to transact the business in which it is engaged.

(c) Authority. The Company has the corporate power to execute, deliver and carry
out the terms and provisions of this Agreement and has taken all necessary
corporate action to authorize the execution, delivery and performance of this
Agreement by the Company.

(d) No Consent Required. No authorization, consent or approval of, or exemption
by, any governmental or public body or authority is required to authorize, or is
required in connection with, the execution, delivery and performance of any of
this Agreement, or the taking of any action contemplated hereby, by the Company,
except those that have been obtained or are available.



--------------------------------------------------------------------------------

(c) No Violation. Neither the execution and delivery of this Agreement, nor
compliance with any of the terms and provisions hereof, nor the consummation of
any of the transactions herein contemplated will: (i) violate any law,
regulation, order, writ, injunction or decree of any court or governmental
department, commission, board, bureau, agency or instrumentality applicable to
the Company, or (ii) conflict or be inconsistent with, or result in any breach
of, any of the terms, covenants, conditions or provisions of, or constitute a
default under, or result in the creation or imposition of (or the obligation to
create or impose) any lien, charge or encumbrance upon any of the property or
assets of the Company pursuant to the terms of any indenture, mortgage, deed of
trust, agreement or other instrument, to which the Company is a party or by
which it may be bound or to which it may be subject, or (iii) violate any
provision of any of the organizational documents of the Company.

3. Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Company as follows:

(a) No Registration of the Shares. The Buyer understands that: (i) the Shares
are being sold to the Buyer under certain exemptions from the registration
provisions of the Securities Act of 1933 (the “Securities Act”); (ii) the Buyer
is purchasing such Shares without being furnished any offering literature or
prospectus; and (iii) the sale of the Shares has not been examined by the
Securities and Exchange Commission or by any agency charged with the
administration of the securities laws of any state or other jurisdiction. The
Buyer represents and warrants that he has such knowledge and experience in
financial and business matters that he is capable of evaluating the merits and
risks of an investment in the Shares and of making an informed investment
decision with respect thereto. The Buyer understands that the Company is relying
on the truth and accuracy of the representations, declarations and warranties
made herein by the Buyer in selling the Shares hereunder without having first
registered such Shares under the Securities Act or under the securities laws of
any state or other jurisdiction.

(b) Investment Intent. The Buyer confirms that: (i) he understands that there
are substantial restrictions on the transferability of the Shares and,
accordingly, it may not be possible for him to liquidate his investment in the
Shares in case of emergency; and (ii) he is able to bear the economic risk of
this investment in the Shares, to hold the Shares for an indefinite period of
time, and currently to afford a complete loss of this investment. The Shares
being acquired by the Buyer hereunder are being acquired in good faith solely
for his own personal account, for investment purposes only, and are not being
purchased with a view to or for the resale, distribution, subdivision or
fractionalization thereof. The Buyer does not have any contract, undertaking,
understanding, agreement or arrangement, formal or informal, with any person to
sell, transfer or pledge to any person the Shares being acquired hereunder, or
any part thereof, and has no current plan to enter into any such contract,
undertaking, agreement or arrangement. The Buyer understands that the legal
consequences of the foregoing representations and warranties are that he must
bear the economic risk of this investment in the Shares for an indefinite period
of time because the Shares have not been registered under the Securities Act.

 

2



--------------------------------------------------------------------------------

(c) Decision to Invest. The Buyer confirms that, in making his decision to
invest in the Shares, he has relied solely upon independent investigations made
by him or his representatives and advisors, and that he and such representatives
and advisors have been given the opportunity to ask questions of, and to receive
answers from, management of the Company with respect to the Company and the
Company’s Series B Convertible Preferred Stock.

(d) Authority. The Buyer has the power to execute, deliver and carry out the
terms and provisions of this Agreement.

(e) No Consent Required. No authorization, consent or approval of, or exemption
by, any governmental or public body or authority is required to authorize, or is
required in connection with, the execution, delivery and performance of any of
this Agreement, or the taking of any action contemplated hereby, by the Buyer,
except those that have been obtained or are available.

4. Restrictive Legend. Each certificate for the Shares, and any shares of
capital stock received in respect thereof, whether by reason of a stock split or
share reclassification thereof, a stock dividend thereon or otherwise, shall be
stamped or otherwise imprinted with a legend in substantially the following
form:

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT
AND HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR THE SECURITIES
LAWS OF ANY STATE. THESE SECURITIES MAY NOT BE SOLD OR TRANSFERRED IN THE
ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION THEREFROM UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS.

5. Miscellaneous.

(a) Choice of Law. This Agreement shall be construed and enforced in accordance
with and pursuant to the laws of the Commonwealth of Pennsylvania.

(b) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors, personal
representatives and assigns.

(c) Notices. All notices, requests or other communications hereunder shall be in
writing and shall be deemed to have been duly given if delivered in person; sent
by overnight courier, charges prepaid; or mailed by certified or registered
mail, postage prepaid, to the address of the respective party set forth below:

 

3



--------------------------------------------------------------------------------

If to the Buyer:

Michael T. Kennedy

__________________

__________________

If to the Company:

Radnor Holdings Corporation

Radnor Financial Center, Suite 300

150 Radnor Chester Road

Radnor, Pennsylvania

Attention: Chief Financial Officer

(d) Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed an original Agreement, and all of which shall
constitute one Agreement to be effective as of the date of this Agreement.

IN WITNESS WHEREOF, the undersigned have hereunto executed this Agreement the
day and year first above written.

 

RADNOR HOLDINGS CORPORATION By:  

/s/ R. Radcliffe Hastings

Name:   R. Radcliffe Hastings Title:   Executive Vice President

/s/ Michael T. Kennedy

Michael T. Kennedy

 

4